WARREN, J.,
specially concurring.
The lead opinion goes further than it needs to in deciding this case. Defendant did not receive the death penalty. Therefore, his argument relates only to his conviction. Defendant’s argument is based on studies that purport to prove that jurors who are willing to impose a death penalty are more likely to convict than jurors who are not. That is not evidence of bias. Defendant is unable to point to any fact indicating that any of the jurors who tried this case was actually biased. See ORCP 57D(l)(g); ORS 136.210(1). Moreover, defendant does not argue that any of the jurors should have been excluded for implied bias under ORS 136.220; nor does he argue that ORS 136.220 is unconstitutional. In essence, defendant is arguing only that the possibility exists that his jury was biased. We should not entertain arguments based on conjecture. See State v. Moore, 97 Or App 265, 775 P2d 906 (1989).